DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Satou et al. (US 2015/0151609), and further view of Mazzola et al. (WO 2017/199167 A1), Haslam (US 1,408,593), and Liu et al. (US 2012/0227427)
Regarding claim 18, Satou et al. discloses a vapor injection heat pump, comprising:
A compressor (21) for compressing a refrigerant, the compressor having first and second suction ports (Annotated Figure 1),

Mazzola et al. (Figure 3) teaches a vapor injection heat pump, comprising: a compressor (Figure 3: A compressor array defined by 13’ and 13”) for compressing a refrigerant, a first heat exchanger (10) receiving the refrigerant output by the compressor (Figure 3), a first separator (16), and a second separator (20’), where the second separator separates (i.e. pursuant operation of a gas-liquid separator) a vapor component of the liquid and vapor refrigerant mix output by a second expansion valve (11’) and injects a separated vapor component into a second suction port of the compressor (Figure 3) and directs a remaining component of the liquid and vapor refrigerant mix output by the second expansion valve to a third heat exchanger (12”) (Figure 3).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the vapor injection heat pump as disclosed by Satou et al. with first and second separators as taught by Mazzola et al. to 
Further, while the combination of Satou et al. and Mazzola et al. teaches a vapor injection heat pump, comprising first and second separators as discussed above in which Satou et al. discloses a separator (i.e. 29) such that one path from the separator leads to a compressor (i.e. 21) (Figure 1) and another path leads to a second heat exchanger (i.e. 22) via a downstream expansion valve (i.e. valve array 24) (Paragraph 31), and in which Mazzola et al. discloses a first separator (16) associated with a first downstream valve (17) and a second separator (20’) associated with a second downstream valve (23’), the combination of Satou et al. and Mazzola et al. does not teach or disclose the second separator in the form of a separator valve with an expansion orifice.
Haslam teaches a vapor injection heat pump, comprising: a separator valve (Figure 3: Figure 3 and Page 1, lines 78-99) defined by a separator (Figure 3: Figure 3 and Page 1, lines 78-99: Separator “R”) and an integrated valve array (Figure 3: Figure 3 and Page 1, lines 78-99: Expansion valves “a” and “e”), where a first path leads from the separator valve to a compressor (Figure 1: “A”), and where a second path leads from the separator valve to a second heat exchanger (Figure 1: “E”).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the first and second separators and downstream valves as taught by the combination of Satou et al. and Mazzola et al. as integrally formed first and second separator valves as taught by Haslam to reduce injection heat pump cost by eliminating a length of tubing between a separator and an associated valve array.  Note: Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Further, while Satou et al. as modified by Mazzola et al. discloses a vapor injection heat pump operable in first and second cooling modes of operation (Figure 2: A cooling mode and a cooling/dehumidifying mode of operation are depicted), and comprising a plurality of valves in the first cooling mode of operation or the second cooling mode of operation (Figure 2), Satou et al. as modified by Mazzola et al. does not explicitly teach or disclose a control module for controlling the valves.
Liu et al. teaches a vapor injection heat pump, comprising: a plurality of valves (323, 327, 343, 345, 353, 355), and a control module (390), where the control module controls the plurality of valves (Paragraph 44).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the vapor injection heat pump as disclosed by Satou et al. as modified by Mazzola et al. with a controller as taught by Liu et al. to improve vapor injection heat pump operation by providing dynamic control over flow of refrigerant based upon data received from sensors (Paragraph 44 of Liu).

    PNG
    media_image1.png
    429
    503
    media_image1.png
    Greyscale


Regarding claim 19, Satou et al. discloses a vapor injection heat pump as discussed above, where a refrigerant output by the second heat exchanger flows through a valve (e.g. 28) to an accumulator (30) in first and second heating modes of operation (Figures 3-7: heating and heating/dehumidifying modes of operation).






Allowable Subject Matter
Claims 1-17 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:

The claims are directed to a vapor injection heat pump (claim 1) and a method of heating and cooling a vehicle (claim 14) that positively recite operating at least in a first mode and a second mode, the a vapor injection heat pump and method comprising at least: a compressor (16) having first (15) and second (17) ports, a first heat exchanger (20), a second heat exchanger (54), a third heat exchanger (72), a first expansion valve (22), a first separator valve (28), a second expansion valve (32), a second separator valve (32), and a valve (68), where (i) an output of the first separator valve and an output of the second separator valve are directed to a second port (i.e. the same vapor injection port) of the compressor, and where (ii) the aforementioned valves are controlled to route refrigerant and/or refrigerant/vapor streams along different pathways in accordance with first and second modes.
The closest prior art of record (Satou et al. US 2015/0151609) discloses a vapor injection heat pump and method of heating and cooling a vehicle.  While Satou et al. discloses a compressor (21), a first heat exchanger (15), a second heat exchanger (22), a third heat exchanger (14), a first expansion valve (25), a second expansion valve (28), and a first separator (29), and while Satou et al. is configured to operate in first and second cooling modes of operation (Figure 2: A cooling mode and a cooling/dehumidifying mode of operation are depicted), Satou et al. does not teach or disclose a second separator valve such that a first expansion valve, a second 
The art of record (Mazzola et al. WO 2017/199167) (Figure 3 embodiment) also discloses a vapor compression system including: a compressor (Defined by 13’ and 13”), a first heat exchanger (10), a third heat exchanger (12”), a first expansion valve (15), a second expansion valve (11’), a first separator valve (16), and a second separator valve (20’), where the first and second separator valves direct refrigerant to a location between compression stages (Figure 3).  However, Mazzola et al. does not teach or disclose operating the first expansion valve, the second expansion valve, the first separator valve, and the second separator valve in accordance with the first and second modes as recited in claims 1 and 14.
The art of record (Jaster US 5,103,650) also discloses a vapor compression system including: a compressor (Defined by 13, 14, and 15), a first expansion valve (17), a second expansion valve (19), a first separator valve (22), and a second separator valve (23).  However, Jaster does not teach or disclose that an output of the first and second separator valves as directed to a second port (i.e. the same vapor injection port) of the compressor as recited in claims 1 and 14.  Further, Jaster does not teach or disclose the operating the first expansion valve, the second expansion valve, the first separator valve, and the second separator valve in accordance with the first and second modes as recited in claims 1 and 14.
The art of record (Mitra US 2010/0132399, hereafter Mitra ‘399) also discloses a vapor compression system including: a compressor (20), a first expansion valve (65), a second expansion valve (75), a first separator valve (Defined by element 60 and lines 
The art of record (Mitra US 8,424,326, hereafter Mitra ‘326) also discloses a vapor compression system including: a compressor (20), a first expansion valve (65), a second expansion valve (55), and a first separator valve (70), where first and second lines from the first separator valve lead to a second port of the compressor (Figure 1).  However, Mitra ‘326 does not teach or disclose a second separator valve as recited in claims 1 and 14.  Further, Mitra ‘326 does not teach or disclose the operating the first expansion valve, the second expansion valve, and the first separator valve in accordance with the first and second modes as recited in claims 1 and 14.
While refrigeration systems and methods that are configured to provide vapor injection to one or more intermediate compression stages are known in the art, the art of record does not teach or suggest directing a first flow of refrigerant passing from a first expansion valve to a first separator valve to a vapor injection port of a compressor and directing a second flow of refrigerant passing from a second expansion valve to a second separator valve to the vapor injection port of a compressor.  Nor does the art of record teach or suggest operating the aforementioned first expansion valve, second expansion valve, first separator valve, and second separator valve in accordance with 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 5,103,650 discloses a vapor injection heat pump.
US 2010/0132399 discloses a vapor injection heat pump.
US 8,424,326 discloses a vapor injection heat pump

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/BRIAN M KING/Primary Examiner, Art Unit 3763